Case: 12-3212   Document: 5      Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.

  Wntteb $>tates ([ourt of ~peaIs
      for tbe jfeberaI ([trcutt

                MARSHA L. PAYTON,
                    Petitioner,

                            v.
    DEPARTMENT OF HOMELAND SECURITY,
               Respondent.


                       2012-3212


   Petition for review of the Merit Systems Protection
Board in case no. AT1221110957-W-1.


                     ON MOTION


                      ORDER

   Marsha L. Payton moves for leave to proceed in forma
pauperIs.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 12-3212       Document: 5   Page: 2   Filed: 09/27/2012




MARSHAPAYTONV. DHS                                            2


                                    FOR THE COURT


      SEP 21 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Marsha L. Payton
    Jeanne E. Davidson, Esq.
s21
                                                       FILED
                                              u.s.me FEDERAL CIRCUITFOR
                                                  COURT OF APPEALS

                                                   SEP 272012
                                                       JAN HORBALY
                                                          CLERK